Citation Nr: 0513227	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impaired vision, to 
include as secondary to medications used for service-
connected headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for gastrointestinal 
disorder, to include ulcers.

5.  Propriety of the initial rating assigned for service-
connected headaches, evaluated as 30 percent disabling from 
March 18, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
An October 1997 rating decision, in part, denied the above 
service connection claims.  A notice of disagreement (NOD) 
was received in March 1998.  A statement of the case (SOC) 
was issued in July 1999, and a timely substantive appeal was 
received the following month.  

The October 1997 rating decision also denied service 
connection for headaches, but the claim was later granted in 
a March 2003 rating decision.  A zero percent rating was 
assigned from February 20, 1997 (date of receipt of claim), 
and a 30 percent rating was assigned from March 18, 2003.  In 
June 2003, the veteran's NOD was received, in which he argued 
that the 30 percent rating should be assigned from date of 
claim.  A SOC was issued in September 2003, and a timely 
substantive appeal was received the following month.  In his 
substantive appeal, the veteran argued a 10 percent rating 
should have been assigned from February 20, 1997, with an 
increase to 30 percent as of January 17, 2000.  Although the 
RO phrased the issue on appeal as entitlement to an earlier 
effective date for the 30 percent rating, the Board has 
rephrased the issue on appeal to better reflect the fact that 
the veteran disagrees with the initial ratings assigned for 
his headaches, not merely with the effective date of the 30 
percent rating.  Since the September 2003 SOC shows that the 
RO, in fact, reviewed all the medical evidence to determine 
the proper ratings for the veteran's headaches since the 
grant of service connection, there is no prejudice to the 
veteran by the Board also doing so. 

In September 2004, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge, who has been 
designated by the Chairman of the Board to decide this case.  
At the hearing and in November and December 2004, the veteran 
submitted additional evidence directly to the Board.  He has, 
however, waived initial consideration of this evidence by the 
RO.  See 38 C.F.R. § 20.1304, as amended by 69 Fed. Reg. 
53,807 (September 3, 2004).  The Board can, therefore, 
proceed to consider this evidence and issue a decision.

The issue of entitlement to service connection for a 
gastrointestinal disorder, to include ulcers, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

The Board notes the veteran has submitted evidence concerning 
sleep apnea, and he often refers to this in the context of a 
claim for a "respiratory" disorder.  This condition is 
separate from the asthma claim currently on appeal, and the 
Board does not have the jurisdiction to address it.  This 
claim was denied in a September 2003 rating decision, which 
the veteran did not disagree with.  He may at any time file a 
claim to reopen.


FINDINGS OF FACT

1.  The veteran currently has myopic astigmatism, which is 
not shown to be related to military service.  

2.  There is no evidence showing that the veteran incurred an 
eye injury or experienced loss of vision during service.

3.  Blurry vision is a symptom, not a chronic disability 
subject to service connection.

4.  The veteran does not currently have a hearing loss 
disability.

5.  The veteran does not currently have asthma.

6.  Since February 20, 1997, the veteran has experienced 
headaches as the result of head trauma, averaging no more 
than one prostrating attack in two months.

7.  There is no medical evidence the veteran has multi-
infarct dementia.

8.  Since October 22, 2001, the veteran's migraine headaches 
resulting from head trauma have been very frequent, 
completely prostrating, and prolonged.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
impaired vision.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).

2.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2004).

3.  The veteran is not entitled to service connection for 
asthma.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

4.  The criteria for an initial disability rating of 10 
percent, but no higher, were met for migraine headaches 
secondary to closed head trauma as of February 20, 1997.  
38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.84a, Diagnostic Codes 8045 and 8100 (2004).

5.  The criteria for an initial disability rating of 50 
percent, but no higher, were met for migraine headaches 
secondary to closed head trauma as of October 22, 2001.  
38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.84a, Diagnostic Codes 8045 and 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to:  
service medical records; his contentions, including those 
raised at his 2004 hearing before the Board; VA examination 
reports from 1997 and 2004; VA outpatient treatment records; 
and private medical records submitted by the veteran, to 
include, but not limited to, records from Thomas Miller, 
M.D., Kaiser Permanente, and Dewey Chin, M.D.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Impaired vision

The only eye abnormality currently documented consists of 
refractive errors of the eyes (i.e. myopia).  Refractive 
error of the eye, in and of itself, is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c).  As refractive error of the eye is not, by law, a 
disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  

The veteran has refractive error of the eye, but there is no 
competent evidence showing that he had a superimposed injury 
during service, resulting in increased disability.  He has 
never alleged he injured his eyes in service.  Although he 
did incur a head injury, there is no medical evidence this 
resulted in decreased visual acuity.  In fact, his visual 
acuity remained 20/20 upon discharge.  No medical 
professional has ever rendered an opinion that an in-service 
injury resulted in any chronic eye disorder.  Therefore, 
there is no competent evidence showing that a superimposed 
disease or injury occurred during the veteran's period of 
military service that resulted in increased disability. 

Service connection may not be granted for a regular 
astigmatism, since this is also of congenital or 
developmental origin, and, as discussed above, there is no 
indication in the medical evidence that the veteran incurred 
a superimposed eye injury during service that resulted in a 
decrease in visual acuity.  Service connection may be granted 
for an irregular astigmatism, which may be due to injury.  
M21-1, Part VI, para. 11.07(b)(1) (August 26, 1996).  In such 
circumstances, service connection is granted for 
uncorrectable residuals.  However, not only does the medical 
evidence fail to show that the veteran's astigmatism is 
irregular, but also he does not have any uncorrectable 
residuals.  His visual acuity was correctable to 20/20 
bilaterally upon VA examination.  

The veteran complaints he has blurry vision as a result of 
medications taken for his service-connected headaches.  The 
private medical evidence does show he has fluctuating visual 
acuity as a result of these medications.  However, blurry 
vision is an intermittent, temporary condition which, 
although it may be related to medications, resolves when 
medications are decreased.  See, e.g., 2004 VA examination 
report.

Therefore, the only eye problems shown by the medical 
evidence are not subject to service connection without 
evidence they are due to injury during service, and the 
symptoms (blurry vision) are not a chronic disability, in and 
of themselves.  Again, blurry vision is a symptom, not a 
chronic disability.

Hearing loss

The service medical records clearly document some measure of 
decreased hearing acuity.  A diagnosis of mild right ear 
hearing loss was rendered upon his separation from service.

Hearing loss is a chronic disease.  As noted above, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of the existence of a chronic disease in service and 
present manifestations of the same chronic disease.  The 
question here is whether the veteran currently has a hearing 
loss disability.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

VA examination in 1997 did not show audiological readings 
indicative of hearing loss, but the speech discrimination 
score was 88 percent for the right ear and 92 percent for the 
left ear.  The diagnosis was mild sensorineural hearing loss, 
right greater than left.  At his hearing in September 2004, 
the veteran submitted employee audiometric test results from 
2002 and 2003.  None of the audiological readings were 
indicative of hearing loss, as defined by VA.  He also 
submitted the report of a VA audiological evaluation 
conducted in August 2004.  That evaluation also showed none 
of the audiological readings were indicative of hearing loss, 
as defined by VA, and the examiner stated the veteran's 
hearing was within normal limits at all frequencies.  Speech 
discrimination scores were 100 percent bilaterally. 

Therefore, despite the in-service notations, a current 
hearing loss disability is not shown.  Since the veteran does 
not presently have the claimed condition, service connection 
is not warranted.  Although the 1997 VA examination showed 
hearing loss, all other audiological evaluations (two in 2002 
by the veteran's employer, one in 2003 by the veteran's 
employer, and one in 2004 by VA) show normal hearing.  The 
preponderance of the evidence therefore shows the criteria 
for hearing loss are not presently met.

Asthma

The veteran's service medical records are contradictory as to 
whether he was diagnosed with asthma during service.  On 
February 5, 1980, he was evaluated for complaints of 
shortness of breath and wheezing.  Physical examination 
showed no abnormalities, and it was noted that he had 
possible bronchial asthma that was quiescent (i.e., 
asymptomatic).  It was also noted in his complaints that he 
was having asthma attacks due to exposure to dust was not 
medically proven and not documented in the record.  

The VA examiner in 1997 reviewed the private medical evidence 
from 1983 to 1990, and noted these showed no documentation of 
asthmatic episodes or treatment for asthma.  The examiner 
also concluded the veteran did not claim any asthmatic 
symptoms.  The Board has also reviewed all the medical 
evidence developed since that VA examination and notes no 
treatment for asthma.  VA outpatient records show a 
"history" of asthma, clearly based on the veteran's report 
only.  Service connection must be denied as there is no 
competent medical evidence showing the veteran has the 
claimed condition.  The veteran does not possess the medical 
knowledge or training to provide a competent opinion that he 
actually has asthma.

Initial ratings for headaches

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

This appeal is from the initial rating assigned to the 
veteran's headache disability upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO assigned a zero percent rating under Diagnostic Code 
8045-8100 from February 20, 1997 (the date the veteran's 
service connection claim was received) and a 30 percent 
rating as of March 18, 2003.  Again, since this is a 
Fenderson situation, the Board will review all of the medical 
evidence and determine the appropriate ratings to be assigned 
from the date service connection was granted.

Under Diagnostic Code 8045 (brain disease due to trauma), 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., are recognized as symptomatic of brain trauma 
and rated 10 percent and no more under Diagnostic Code 9304 
(dementia associated with brain trauma).  Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for migraine headaches with characteristic 
prostrating attacks that average one in two months for the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  In order to be evaluated at 50 percent, there must 
be migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The Board finds that a 10 percent rating is warranted as of 
February 20, 1997.  Diagnostic Code 8045 provides a minimum 
10 percent rating for subjective symptoms, such as headaches, 
that result from head trauma, such as the veteran experienced 
during service.  A higher rating cannot be assigned under 
Diagnostic Code 8045 because there is no medical evidence 
showing diagnosis of multi-infarct dementia.  The 10 percent 
rating being assigned would also equally compensate the 
veteran for the migraine headaches.  Upon VA examination in 
1997, he stated that the headaches were only occasional and 
mild in nature.  There is an absence in any of the private 
medical evidence he has submitted showing the headaches were 
prostrating or prolonged in 1997.  Although the veteran 
implies that the VA examiner incorrectly recorded this 
statement, it must also be noted that when seeking treatment 
from Dr. Dennis in October 2001, he reported a history of 
"occasional" headaches in the past, that had only become 
more prominent over the prior six months.

The Board has closely examined the medical evidence for 
treatment received since 1997 to determine when the criteria 
for a higher rating were met.  The RO assigned a March 18, 
2003, effective date as the date VA received evidence showing 
a higher rating was warranted, while acknowledging such 
evidence concerned treatment in 2001.  This was erroneous.  
See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (with a 
pending original claim for benefits, the date the evidence 
was submitted or received is irrelevant, even if evidence 
regards symptoms present for many years).  McGrath concerned 
the effective date to be assigned an original claim, such as 
in this case, and the same theory applies in this case where 
medical evidence received in 2003 showed the severity of the 
veteran's headaches in 2001.

The private medical evidence shows that beginning on October 
22, 2001, the veteran sought treatment for headaches that 
were very frequent (2-3 times per week) and prostrating 
(i.e., has to lie in a dark room to alleviate symptoms).  The 
Board concludes, therefore, that a 50 percent rating can be 
assigned from October 22, 2001.  Although the veteran 
reported a history, in October 2001, of increased severity 
and frequency of headaches over the prior six-month period, 
there is no objective medical evidence upon which the Board 
could conclude a higher rating was warranted any earlier than 
October 22, 2001.  For example, although he sought treatment 
from Dr. Miller in May 2001, he did not complain of headache 
problems at that time.  

In granting higher initial ratings (10 percent from February 
20, 1997, and 50 percent from October 22, 2001), the Board 
notes that the 50 percent evaluation is the maximum schedular 
evaluation that may be assigned.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in December 2001, November 
2003, and February 2004, after consideration of the claims in 
the 1997 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001, 2003, and 2004 letters, in aggregate, advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claims.  He was specifically 
advised that it was his responsibility to support the claims 
with appropriate evidence.  Finally, the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in 2001, 2003, 
and 2004 was not given prior to the first AOJ adjudication of 
the claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In this case, it was a legal impossibility to provide VCAA 
notification prior to adjudicating the claims since the 1997 
rating decision was rendered three years before the VCAA was 
enacted.  After each notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran, most recently in August 2004.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
He was also provided a hearing before the Board where 
questions were asked of him for the purpose of determining 
whether any relevant evidence remained outstanding.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service VA treatment records identified by 
the veteran.  The veteran has at no time referenced 
outstanding private or VA treatment records that he wanted VA 
to obtain or that he felt were relevant to the claims.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  His service medical records are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in connection with these claims.  
Further examinations are not needed because there is 
sufficient evidence to decide the claims fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to these claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to service connection for impaired vision, to 
include as secondary to medications used for service-
connected headaches, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for asthma is denied.

A rating of 10 percent is assigned for migraine headaches 
secondary to closed head injury as of February 20, 1997, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating of 50 percent is assigned for migraine headaches 
secondary to closed head injury as of October 22, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran's service medical records show complaints of 
indigestion upon separation in 1980.  The post-service 
medical records show treatment for a duodenal ulcer shown on 
x-ray in October 1984, gastritis in 1986 and 1987, reflux 
esophagitis in 1987, heartburn in 1989, and currently 
gastroesophageal reflux disease (GERD).  Based on the in-
service complaints, the documented post-service continuity of 
symptoms and treatment, and the current diagnosis, the Board 
concludes VA has a further duty to assist the veteran by 
providing a VA examination with a medical opinion as to the 
etiology of any current gastrointestinal disorder(s).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:

1.  Schedule the veteran for a 
gastrointestinal VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has a chronic 
gastrointestinal disorder (to include, 
but not limited to, ulcers or GERD) that 
is at least as likely as not (i.e., at 
least a 50 percent probability) related 
to disease or injury incurred during his 
military service.  Please see service 
medical records and the medical history, 
complaints, and abnormal findings noted 
therein.  

2.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


